This article 78 proceeding was brought by the landlord of a fourteen-family multiple dwelling to review a determination of the State Rent Administrator. The local rent administrator granted a certificate of eviction to enable the landlord to obtain possession of an apartment for occupancy by a resident superintendent, required by section 83 of the Multiple Dwelling Law. The State Rent Administrator granted the tenant’s protest and vacated the certificate. Special Term annulled that determination and directed that a certificate issue. The State Rent Administrator appeals. Order affirmed, without costs. (See Matter of Jimenez V. Coster, 276 App. Div. 457.) Nolan, P. J., Adel, Schmidt and Beldock, JJ., concur; MaeCrate, J., dissents and votes to reverse the order, *721to dismiss the proceedings and to confirm the determination of the State Bent Administrator, with the following memorandum: On the record before him, the State Bent Administrator could find that the landlord did not in good faith seek to evict the tenant. His denial of a certificate of eviction was not arbitrary.